IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40391
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus


                          HECTOR ALONZO,

                                                 Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. L:00-CR-238-1
                        - - - - - - - - - -
                          January 2, 2002
Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:1

     Hector Alonzo appeals his jury trial conviction for possession

with intent to distribute marijuana.   He argues that the district

court erred in denying his motion to suppress by determining that

the stop of his vehicle was tantamount to a stop at a border patrol

checkpoint, thereby negating the requirement that the stop be

supported by reasonable suspicion. In particular, he contends that

his case is distinguishable from United States v. Hasette, 898 F.2d
994 (5th Cir. 1990), since he made a right hand turn rather than a



     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
u-turn prior to entering the checkpoint.   In addition, he suggests

that Hasette contradicts controlling precedent of this circuit.

     We have reviewed the record and the briefs submitted by the

parties and hold that the district court properly applied Hasette

to Alonzo’s case when denying his motion to suppress.   See Hasette,
898 F.2d at 995; see also United States v. Ramirez-Lujan, 976 F.2d
930, 933 (5th Cir. 1992); United States v. Martinez, 597 F.2d 509,

510 (5th Cir. 1979).   Alonzo’s argument that Hasette contradicts

controlling precedent of this circuit lacks merit.       See United

States v. Machuca-Barrera, 261 F.3d 425, 432 n.15 (5th Cir. 2001)

     AFFIRMED.




                                2